UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o For the transition period from to Commission file number:000-50302 Trey Resources, Inc. (Exact name of registrant as specified in its charter) Delaware 16-1633636 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 5 Regent Street, Suite 520 Livingston, NJ 07039 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code: (973) 758-9555 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero(Do not check if a smaller reporting company)
